180 F.2d 583
UNITED STATES of America, Appellant,v.ONE DE SOTO SEDAN, 1946 MODEL, etc., Robert Lee Smith, Jr., Appellees.
No. 6028.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1950.Decided March 10, 1950.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern; Don Gilliam, Judge.
Logan D. Howell, Assistant U.S. Attorney, Raleigh (John H. Manning, U.S. Attorney, Raleigh, N.C., and Howard H. Hubbard, Assistant U.S. Attorney, Clinton, N.C., on brief), for appellant.
H. P. Whitehurst, New Bern, N.C., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This case cannot be distinguished from Coffey v. United States, 116 U.S. 436, 6 S. Ct. 437, 29 L. Ed. 684; and the judgment below will be affirmed on the authority of that decision.  85 F. Supp. 245.  It is argued that subsequent decisions of the Supreme Court have weakened the authority of the Coffey case; but that case has never been overruled.  On the contrary, in one of the cases chiefly relied upon by the United States, the Supreme Court was at pains to distinguish it.  See Helvering v. Mitchell, 303 U.S. 391, 58 S. Ct. 630, 82 L. Ed. 917.


2
Affirmed.